 In the Matter Of JONES & LAUGHLIN STEEL CORPORATIONandUNITEDSTEELWORKERS OF AMERICA, C. I. O.Case No. 15-R-1210.-Decided September21, 1944Messrs.W. H. HarveyandL. J. Larkey,of Pittsburgh, Pa., for theCompany.Mr. Lee J. Sorsby, Jr.,of Memphis, Tenn., for the Union.Mr. Louis Cokin,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon petition duly filed by United Steelworkers of America, C. 1. 0.,herein called the Union, alleging that a question affecting commercehad arisen concerning the representation of employees of Jones &Laughlin Steel Corporation, Memphis, Tennessee, herein called theCompany, the National Labor Relations Board provided for an ap-propriate hearing upon due notice before Laurence H. Whitlow, Trial'Examiner. Said hearing was held at New Orleans, Louisiana, on Sep-tember 7, 1944.The Company and the Union appeared, participated,and were afforded full opportunity to be heard, to examine and cross-examine witnesses, and to introduce evidence bearing on the issues.The Trial Examiner's rulings made at the hearing are free from prej-udicial error and are hereby affirmed.All parties were afforded op-portunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYJones & Laughlin Steel Corporation is a Pennsylvania corporationwith its principal offices at Pittsburgh, Pennsylvania.The Companyoperates a warehouse at Memphis, Tennessee.A substantial amountof materials are shipped to and from the warehouse through Statesother than the State of Tennessee.58 N L It B, No. 86446 JONES & LAUGHLIN STEEL CORPORATION447The Company admits that it is engaged in commerce within themeaning of the National Labor Relations Act.11.THE ORGANIZATION INVOLVEDUnited Steelworkers of America is a labor organization affiliatedwith the Congress of Industrial Organizations, admitting to mem-bership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONThe Company refuses to recognize the Union as exclusive bargain-ing representative of the employees at the Memphis warehouse untilsuch time as the Union is certified by the Board.A statement of a Field Examiner of the Board, introduced intoevidence at the hearing, indicates that the Union represents a sub-stantial number of employees in the unit hereinafter found to beappropriate.'We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV. 7HE APPROPRIATE UNIT_We find, in substantial agreement with a stipulation of the parties,that all employees at the Memphis warehouse of the Company, exclud-ing salesmen, clerical and salaried employees, night watchmen, craneoperators, maids, and all supervisory employees with authority to hire,promote, discharge, discipline, or otherwise effect changes in the statusof employees, or effectively recommend such action, constitute a unit'appropriate for the purposes of collective bargaining, within themeaning of Section 9 (b) of the Act.V. TIIE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by means of an election by secret ballot amongthe employees in the appropriate unit who were employed during thepay-roll period immediately preceding the date of the Direction ofElection herein, subject to the limitations and additions set forthin the Direction.iThe Field Examiner reported that the Union presented 24 authorization cards bearingnames of persons who appear on the August 17, 1944, pay roll of the CompanyThere areabout 41 employees in the appropriate unit. 448DECISIONS OF NATIONAL LABOR RELATIONS BOARDDIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor RelationsAct, and pursuant to Article III, Section 9, of National Labor Rela-tions Board Rules and Regulations-Series 3, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Jones&LaughlinSteel Corporation, Memphis, Tennessee, an election by secret ballotshall be conducted as early as possible, but not later than thirty (30)days from the date of this Direction, under the direction and super-vision of the Regional Director for the Fifteenth Region,acting inthismatter as agent for the National Labor Relations Board, andsubject to Article III, Sections 10 and 11, of said Rules and Regula-tions, among the employees in the unit found appropriate in Sec-tion IV, above, who were employed during the pay-roll period imme-diately preceding the date of this Direction,including employees whodid not work during said pay-roll period because they were ill or onvacation or temporarily laid off,and including employees in the armedforces of the United States who present themselves in person at thepolls, but excluding any who have since quit or been discharged for,,cause and have not been rehired or reinstated prior to the date of-theelection, to determine whether or not they desire to be represented byUnited Steelworkers of America,C. I. 0., for the purposes of collectivebargaining.